Dugro, J.
This state cannot prohibit a foreign corporation from selling within the state merchandise to be manufactured without the state; nor can it impose conditions which operate directly upon such a sale, so as to be a burden (see grounds of Mr. Justice Matthews, in Cooper Mfg. Co. v. Ferguson, 113 U. S. 727; Gunn v. White S. M. Co., 57 Ark. 36; 10 Misc. Rep. 553; 32 N. Y. Supp. 492; 120 U. S. 489; Commerce Clause of the Federal Constitution-, by Prentice & Egan, 27, .28, 30; 178 and 195); nor can it deny to such corporation the right to maintain an -action upon such a contract of sale until the corporation has procured the certificate referred to in section 15 of chapter 687, Laws of 1892, for a corporation is a person within the meaning of the word as used in the Fourteenth Amendment of the United States Constitution, which provides that “ no state shall * * * deny *667to any person within its jurisdiction the equal protection of the laws.” Chapter 687, Laws 1892, attempts to affect foreign corporations in the way referred to, and, so far as it does, conflicts with that clause of the Constitution of the United States which reads: “ The congress shall have power * * * to regulate commerce- * * * among the several states * * * ,” and, to the extent of the conflict, is of no force. Smith v. Alabama, 124 U. S. 465, does not seem contrary to the foregoing. Of course, “ The-state is not prohibited from discriminating in the privileges it may grant to foreign corporations as a condition of their doing business- * * * within its limits, provided always such discrimination does not interfere with any transaction by such corporations of interstate or foreign commerce.” ■ Pembina Mining Co. v. Penn., 125 U. S. 189. Motion granted.
Motion granted.